                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-491-FDW-DCK

 EMILY DENNIS,                                         )
                                                       )
                   Plaintiff,                          )
                                                       )
    v.                                                 )        ORDER
                                                       )
 BAYER HEALTHCARE                                      )
 PHARMACEUTICALS INC.; BAYER                           )
 CORPORATION; BAYER HEALTHCARE                         )
 LLC; BRACCO DIAGNOSTICS, INC.; and                    )
 MCKESSON CORPORATION;                                 )
                                                       )
                   Defendants.                         )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 30) filed by Gregory w. Brown and Amy H. Wooten,

concerning Thomas N. Sterchi on April 11, 2019. Thomas N. Sterchi seeks to appear as counsel

pro hac vice for Defendant Bracco Diagnostics, Inc. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 30) is GRANTED. Thomas N.

Sterchi is hereby admitted pro hac vice to represent Defendant Bracco Diagnostics, Inc.

         SO ORDERED.

                                       Signed: April 12, 2019
